226 F.3d 915 (7th Cir. 2000)
Jennifer Dormeyer, Plaintiff-Appellant,v.Comerica Bank-Illinois, et al., Defendants-Appellees.
Nos. 99-1089 and 99-3252
In the  United States Court of Appeals  For the Seventh Circuit
Submitted August 7, 2000Decided August 30, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 4805--David H. Coar, Judge.
Before Posner, Manion, and Kanne, Circuit Judges.
Per Curiam.


1
In our opinion of July 24, 2000,  affirming the district court's decision, we  ordered the plaintiff-appellant's counsel, Ernest  T. Rossiello, to show cause why he should not be  sanctioned for having taken a frivolous appeal  (Fed. R. App. P. 38) from the district court's  order cutting down the attorneys' fees that he  had requested. Mr. Rossiello has submitted his  response and the disciplinary matter is now ripe  for determination.


2
In our opinion we had described Mr. Rossiello's  brief as "a remarkable document. It is only five  pages long, of which the argument section  occupies not quite two pages entirely given over  to truisms and conclusions. The perfunctory  character of the appeal, which alone would  justify an affirmance, [citations omitted], is  remarkable rather than merely lamentable because  of the serious accusations made by the district  judge against the plaintiff's attorney, Ernest T.  Rossiello, in support of the judge's decision to  cut down the fees and costs sought by some 80  percent. Citing several previous judicial  opinions criticizing (in one case actually  sanctioning) Mr. Rossiello for his fee requests  or affirming stiff cuts in the requested fees,  [citations omitted], but missing still others  (again including one case in which he was  actually sanctioned), [citations omitted], the  judge accused Rossiello, just as the judge in  [citation omitted] had done, of engaging in the  dishonest practice of joining to small valid  claims, here the plaintiff's FLSA claim, large  invalid and even frivolous claims, and seeking a  large award of attorneys' fees for services  ostensibly devoted to the small claim but  actually devoted to the large." We pointed out  that "in his application for fees, Rossiello  allocated 124 hours, constituting half the total  time that he and his associates put in on the  plaintiff's entire case, to the FLSA claim, even  though it was a tiny claim which required little  more than the record of the days and hours worked  by the plaintiff and which the defendant did not  resist. The defendants had made an offer of  judgment for the full amount sought before trial,  which the plaintiff accepted. And before the  offer was made the parties had engaged in only  the most limited discovery on the claim,  consisting of one request for documents, a single  interrogatory, and ten or so minutes of  deposition time. The judge was rightly aghast at  the allocation of half the total lawyer time to  the FLSA claim. A similar problem attended  Rossiello's allocation of costs. In his appeal  brief, Rossiello (who signed the brief) does not  deny the judge's accusations. Although he  complains without elaboration that the judge  should have allowed him a higher hourly fee, he  says nothing about the judge's accusing him of  submitting what amounts to a fraudulent claim of  attorneys' fees and of doing this, moreover, in  case after case."


3
We are dismayed, in light of the detailed  recitation of our concerns in the original  opinion, that Mr. Rossiello, in his response to  the order to show cause, does not forthrightly  confront the charge of fraudulent billing. Except  for a single footnote, his response is devoted to  repeating his complaint that he should have been  allowed a higher hourly fee and to trying to  explain away some of the criticisms made of his  billing practices by other judges in other cases.  The footnote does not attempt to justify the  absurd claim that he devoted 124 hours to the  overtime claim. It suggests confusedly that he  had to prepare to go to trial on that claim,  ignoring the statement in our opinion that the  defendant had made an offer of judgment for the  full amount before trial which the plaintiff had  accepted. The response is totally inadequate. Mr.  Rossiello stands convicted of having attempted to  defraud the district court and his opponent and  of having defended this attempt shamelessly in  this court. The appeal he took from the district  court's order on fees and costs was not only  frivolous but outrageous. We assess damages of  $10,000 under Rule 38 of the Federal Rules of  Appellate Procedure, which are to be paid by  Rossiello personally (not his client) to the  defendants-appellees within 14 days of the date  of this order. Berwick Grain Co. v. Illinois  Dept. of Agriculture, 217 F.3d 502, 506 (7th Cir.  2000) (per curiam); Hill v. Norfolk & Western  Railway Co., 814 F.2d 1192, 1201-02 (7th Cir.  1987); Westinghouse Electric Corp. v. NLRB, 809  F.2d 419, 425 (7th Cir. 1987); Thornton v. Wahl,  787 F.2d 1151, 1154 (7th Cir. 1986); Natasha,  Inc. v. Evita Marine Charters, Inc., 763 F.2d  468, 472 (1st Cir. 1985).


4
So Ordered.